UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices, including zip code.) (604) 606-7979 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ x ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [ ] Non-accelerated Filer [] Smaller Reporting Company [x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES [ ] NO [ x ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,000,000 as of August 18, 2009. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNATIONAL GOLD CORP. (An Exploration Stage Company) SECOND QUARTER FINANCIAL STATEMENTS June 30, 2009 (Unaudited) (Stated in U.S. Dollars) INTERNATIONAL GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) JUNE 30 DECEMBER 31 ASSETS Current Cash $ $ Amounts receivable Mineral Claim Interest (Note 3) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts due to related parties (Note 5) STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 4) Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued and Outstanding: 6,000,000 common shares issued as at June 30, 2009 (2008 – 5,000,000) 51 50 Additional Paid-In Capital Deficit Accumulated During The Exploration Stage Accumulated Other Comprehensive Income $ $ The accompanying condensed notes are an integral part of these financial statements. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION DECEMBER 9 THREE MONTHS ENDED SIX MONTHS ENDED TO JUNE 30 JUNE 30 JUNE 30 Revenue $ - $ - $ - $ - $ - Expenses Interest and bank charges Licenses and permits - - Office and sundry Professional fees Rent - - Transfer and filing fees - - Net Loss For The Period $ Basic And Diluted Net Loss Per Share $ Weighted Average Number Of Shares Outstanding STATEMENTS OF COMPREHENSIVE LOSS (Stated in U.S. Dollars) CUMULATIVE FROM INCEPTION THREE MONTHS SIX MONTHS DECEMBER 9 ENDED ENDED 2004 TO JUNE 30 JUNE 30 JUNE 30 Net Loss For The Period $ $ - $ $ - $ Other Comprehensive Income (Loss) Unrealized foreign currency translation adjustment - - Total Comprehensive Loss For The Period $ $ - $ $ - $ The accompanying condensed notes are an integral part of these financial statements. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS’ DEFICIENCY PERIOD FROM INCEPTION, DECEMBER 9, 2004, TO JUNE 30, 2009 (Unaudited) (Stated in U.S. Dollars) COMMON STOCK DEFICIT NUMBER OF COMMON SHARES PAR VALUE ADDITIONAL PAID – IN CAPITAL SHARE
